DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of species a.i. (Fig. 1A) and b.ii. (weakened) in the reply filed on 10/04/2022 is acknowledged.
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie, there being no allowable generic or linking claim.  Accordingly, claims 1-4 and 6-22 are currently under consideration.

Claim Objections
Claims 1-3, 8, 10-12, 17, 19, and 20 are objected to because of the following informalities: 
Regarding claims 2, 3, 8, 10-12, 17, and 19, the recitations of “wherein where” should instead read --wherein--.
Regarding claim 1, there should be a semicolon at the end of line 4. 
Regarding claim 1, the recitation of “positioned coupled” in line 5 should instead read --coupled--.
Regarding claim 1, there should be an “and” at the end of line 6 and no “and” at the end of line 10.
Regarding claim 1, the recitation of “second compliance wherein” in line 12 should instead read --second compliance, wherein--.
Regarding claim 1, the recitation of “alters” in line 18 should instead read --to alter--.
Regarding claim 20, the recitation of “shape selected from a group” should instead read --a shape selected from the group--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tissue movement detecting assembly” in claims 1 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “tissue movement detecting assembly,” the deformable base and strain device described in ¶ 0013 of the specification as filed).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 11-14, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2, it is unclear how the layers can be joined by the central region since the region is not necessarily a specific structure but a location. For purposes of examination, it will be interpreted that the layers are joined in the central region.
Regarding claims 4, 12, 16, there is insufficient antecedent basis for the tissue movement detecting transducer assembly.
Regarding claim 11, it is unclear whether the recitation of “a displacement stop structure” in lines 2-3 refers to the displacement limiting stop structure already recited, or introduces a new structure. For purposes of examination, it will be interpreted as the same structure.
Regarding claim 20, the scope of the Markush group is unclear because it covers e.g. both cylinder and non-cylinder shapes. I.e., all shape possibilities are contemplated. Further, a partial cylinder shape is still a cylinder shape. Further still, Applicants elected the specie associated with Fig. 1A, which does not necessarily include all of these shapes.
Claims 13 and 14 are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12, 14, 15, 17, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2007/0287923 (“Adkins”).
Regarding claim 1, Adkins discloses [a] device (shown in Fig. 3) for monitoring blood pressure (¶ 0046, 'The disclosed plethysmograph can track beat-by-beat blood pressure-even during sleep without waking the patient-measuring peripheral blood pressure') in a blood vessel in a body member (radial artery 130 of wrist 140) using a tissue (tissue of the wrist 140) adjacent to the blood vessel (radial artery 130; Fig. 3; ¶ 0075), the device comprising: a device body (housing 310 and strap 322) having an interior surface (interior-facing surface of housing 310 and strap 322) adapted to be positioned adjacent or in contact with a surface of the body member (wrist 140; Fig. 3; ¶¶s 0075, 0076) a tissue movement detecting assembly (Fig. 3, including piezoelectric element 222, substrate 220, transfer member 303, etc.) positioned coupled to the device body (housing 310; Fig. 3 shows the elements measuring the force against them, acting as a transducer), the tissue movement detecting assembly comprising a strain device (piezoelectric element 222; Fig. 3; ¶ 0076 describes how the piezoelectric element 222 acts as a strain gauge); a contact member (transfer member 303 and back face 304) having a tissue engaging surface (interior face of back face 304) protruding beyond the interior surface of the device body (interior-facing surface of housing 310 and strap 322) such that when the device body (housing 310 and strap 322) is positioned adjacent to tissue (tissue of wrist 140), the contact member (303,304) compresses the tissue (wrist 140; Fig. 3 shows the wrist 140 compressed against back face 304; ¶¶s 0075, 0076), the contact member (303, 304) also having a strain inducing surface (end of transfer member 303 facing piezoelectric element 222) adjacent to the tissue movement detecting assembly (adjacent piezoelectric element 222 of the assembly; Fig. 3; ¶ 0076, 'When the resultant force applied by the transfer member 303 to the piezo element 222 is greater than zero, as indicated in FIG. 2, the piezoelectric bending disk 222 flexes and generates a current signal that is transformed into a voltage signal'); and wherein the contact member (303, 304) comprises a perimeter region (outer region of back face 304) having a first compliance (as indicated by the relative lack of a bend in Fig. 2) and a central region (region around transfer member 303 in Fig. 3) having a second compliance (as indicated by the bend in Fig. 2) wherein when the tissue engaging surface (interior face of back face 304) engages the tissue (tissue of wrist 140), displacement of the tissue (tissue of wrist 140) in a radial direction caused by a change in a pressure in the blood vessel (radial artery 130) displaces the tissue engaging surface (interior face of back face 304) creating a radial force in the tissue engaging surface (the force shown in Fig. 2), wherein the first compliance differs from the second compliance to concentrate the radial force in the central region of the contact member (again, as shown in Fig. 2) causing increased displacement of the central region (region around transfer member 303 in Fig. 3) in the radial direction relative to the perimeter region causing the strain inducing surface (end of transfer member 303 facing piezoelectric element 222) alters a strain in the strain device to produce a change in an electrical property of the strain device (Fig. 3; ¶ 0076, 'When the resultant force applied by the transfer member 303 to the piezo element 222 is greater than zero, as indicated in FIG. 2, the piezoelectric bending disk 222 flexes and generates a current signal that is transformed into a voltage signal'). 
Regarding claim 2, Adkins discloses all the features with respect to claim 1, as outlined above. Adkins further discloses wherein the contact member (303, 304) comprises a double layer structure having a first layer adjacent to the tissue engaging surface (layer of back face 304) and a second layer spaced from the first layer (layer of transfer member 303), wherein where the first layer and the second layer are joined by the central region of the contact member (joined in the central region and by the interface between elements 303 and 304).
Regarding claim 3, Adkins discloses all the features with respect to claim 1, as outlined above. Adkins further discloses wherein where the device body (Adkins: housing 310 and strap 322) comprises a cavity that nests the contact member (Adkins: 303, 304; Fig. 3 shows the transfer member 303 and anchors 306 of back face 304 within a cavity of the housing 310).
Regarding claim 4, Adkins discloses all the features with respect to claim 1, as outlined above. Adkins further discloses a power supply electrically coupled to the tissue movement detecting transducer assembly (Adkins: piezoelectric element 222; Fig. 3; ¶ 0100, 'The plethysmograph is thus seen to provide a history of the pressure waves over an extended period of time. Depending upon the capacity of the battery used to power the plethysmograph, the time period can be days, weeks, months, etc'; a battery is used to provide power to the device).
Regarding claim 6, Adkins discloses all the features with respect to claim 1, as outlined above. Adkins further discloses wherein the contact member (Adkins: 303, 304) is configured such that the perimeter region (Adkins: outer region of back face 304) of the contact member (Adkins: 303, 304) is weakened to cause the central region (Adkins: region of back face 304 adjacent to transfer member 303 in Fig. 3) to displace in the radial direction by flexure of the perimeter region (Adkins: outer region of back face 304; Fig. 3 shows the back face 304, which when viewed in Fig. 2 & 4, will bend/displace more in the central region, than in the region about the compliant anchors 306; the flexibility of the compliant anchors would mean they are weakened relative to non-compliant anchors).
Regarding claim 7, Adkins discloses all the features with respect to claim 1, as outlined above. Adkins further discloses wherein the contact member (Adkins: 303,304) is configured such that the perimeter region of the contact member (Adkins: outer region of back face 304) is softer than the central region (Adkins: region of back face 304 adjacent to transfer member 303 in Fig. 3) such that the central region transmits displacement greater than the perimeter region (Adkins: Fig. 2 & 3 show the cavity extending about the perimeter region of the back face 304; the perimeter region of the back face 304 would be considered softer than a central region because the perimeter region has the cavity backing it, while the central region has the inelastic transfer member 303, thereby making the central region better for transmitting the displacement shown in Fig. 2; ¶ 0076, 'The transfer member 303, being essentially inelastic, forces the piezoelectric element 222 to flex, as if about a fulcrum point or support' - also see claim 8 below).
Regarding claim 8, Adkins discloses all the features with respect to claim 1, as outlined above. Adkins further discloses wherein the contact member (Adkins: 303, 304) comprises at least one cavity below the tissue engaging surface (Adkins: interior face of back face 304; Fig. 3 shows the transfer member 303 and anchors 306 of back face 304 within a cavity of the housing 310), wherein where the at least one cavity extends about the central region (Adkins: Fig. 2 & 3 show the cavity extending about the central region), wherein the at least one cavity causes the perimeter region of the contact member (Adkins: 303, 304) to be softer relative to the central region (Adkins: region around transfer member 303 in Fig. 3) which improves an ability of the central region (Adkins: region around transfer member 303 in Fig. 3) to transmit displacement (Adkins: Fig. 2 & 3 show the cavity extending about the perimeter region of the back face 304; the perimeter region of the back face 304 would be considered softer than a central region because the perimeter region has the cavity backing it, while the central region has the inelastic transfer member 303, thereby making the central region harder relative to the perimeter region).
Regarding claim 9, Adkins discloses all the features with respect to claim 1, as outlined above. Adkins further discloses wherein the strain inducing surface (Adkins: end of transfer member 303 facing piezoelectric element 222) comprises at least one protrusion (Adkins: transfer member 303; Fig. 3), wherein displacement of the central region (Adkins: region around transfer member 303 in Fig. 3) of the contact member (Adkins: 303, 304) causes the at least one protrusion (Adkins: transfer member 303) to alter the strain in the strain device (Adkins: Fig. 3; ¶ 0076, 'When the resultant force applied by the transfer member 303 to the piezo element 222 is greater than zero, as indicated in FIG. 2, the piezoelectric bending disk 222 flexes and generates a current signal that is transformed into a voltage signal').
Regarding claim 10, Adkins discloses all the features with respect to claim 9, as outlined above. Adkins further discloses a displacement limiting stop structure (Adkins: elastically deformable member 220) adjacent to the at least one protrusion (Adkins: transfer member 303; Fig. 3), wherein where the displacement limiting stop structure (Adkins: elastically deformable member 220) limits movement of the strain inducing surface (Adkins: end of transfer member 303 facing piezoelectric element 222; Fig. 3 shows the elastically deformable member 220 adjacent the piezoelectric element 222; ¶ 0062, 'The piezoelectric element 102 is preferably protected by an elastomeric substrate support 104, limiting the deflection of the piezoelectric element and preventing breakage'; the elastomeric substrate support 104 and piezoelectric element 102 of Fig. 1 have the same function as the elastically deformable member 220 adjacent the piezoelectric element 222 in Fig. 3).
Regarding claim 11, Adkins discloses all the features with respect to claim 1, as outlined above. Adkins further discloses a displacement limiting stop structure (Adkins: elastically deformable member 220) adjacent to the strain device (Adkins: piezoelectric element 222) wherein where a displacement stop structure (Adkins: elastically deformable member 220) limits movement of the strain device (Adkins: piezoelectric element 222; Fig. 3 shows the elastically deformable member 220 adjacent the piezoelectric element 222; ¶ 0062, 'The piezoelectric element 102 is preferably protected by an elastomeric substrate support 104, limiting the deflection of the piezoelectric element and preventing breakage'; the elastomeric substrate support 104 and piezoelectric element 102 of Fig. 1 have the same function as the elastically deformable member 220 adjacent the piezoelectric element 222 in Fig. 3).
Regarding claim 12, Adkins discloses all the features with respect to claim 1, as outlined above. Adkins further discloses wherein the tissue movement detecting transducer assembly (Adkins: Fig. 3, including piezoelectric element 222, substrate 220, transfer member 303, etc.) comprises a deformable base (Adkins: elastically deformable member 220) adjacent to the strain device (Adkins: piezoelectric element 222; Fig. 3; elastically deformable member 220 can be considered part of the transducer in some embodiments), wherein where the deformable base (Adkins: elastically deformable member 220) permits deformation of the strain device (Adkins: piezoelectric element 222; Fig. 3 shows the elastically deformable member 220 adjacent the piezoelectric element 222; ¶ 0062, 'The piezoelectric element 102 is preferably protected by an elastomeric substrate support 104, limiting the deflection of the piezoelectric element and preventing breakage'; the elastomeric substrate support 104 and piezoelectric element 102 of Fig. 1 have the same function as the elastically deformable member 220 adjacent the piezoelectric element 222 in Fig. 3; the elastically deformable member 220 permits limited deformation of the piezoelectric element 222).
Regarding claim 14, Adkins discloses all the features with respect to claim 12, as outlined above. Adkins further discloses at least one protrusion (Adkins: transfer member 303) adjacent, inside, or through the deformable base (Adkins: elastically deformable member 220) that increases deflection of the strain device (Adkins: piezoelectric element 222; Fig. 3 shows the transfer member 303 adjacent the elastically deformable member 220; ¶ 0076. 'The transfer member 303, being essentially inelastic, forces the piezoelectric element 222 to flex, as if about a fulcrum point or support). 
Regarding claim 15, Adkins discloses all the features with respect to claim 1, as outlined above. Adkins further discloses wherein the contact member (Adkins: 303, 304) is elastically deformable (Adkins: ¶ 0075, 'The compliant anchors 306, as illustrated in FIG. 3A secure the back face 304 to the plethysmograph housing 310, while permitting the case back face 304 to move slightly'; Fig. 2 shows the slight movement of the back face 304 under force, while Fig. 3 shows the back face 304 under no force, thereby showing the back face 304 is elastically deformable).
Regarding claim 17, Adkins discloses all the features with respect to claim 1, as outlined above. Adkins further discloses wherein where the strain device (Adkins: 222) comprises at least a strain gauge (Adkins: piezoelectric element 222; Fig. 3; ¶ 0076 describes how the piezoelectric element 222 acts as a strain gauge) or a conductive polymer.
Regarding claim 20, Adkins discloses all the features with respect to claim 1, as outlined above. Adkins further discloses wherein the device body comprises shape selected from a group consisting of cylinder shape, a partial cylinder shape, a ring shape, an oval shape, and a non-cylinder shape (Adkins: Fig. 3, showing a ring or oval shape. Also note that since this structure is 3D, it can also be considered a cylinder or partial cylinder shape).
Regarding claim 22, Adkins discloses [a] device (shown in Fig. 3) for monitoring blood pressure (¶ 0046, 'The disclosed plethysmograph can track beat-by-beat blood pressure-even during sleep without waking the patient-measuring peripheral blood pressure') in a blood vessel (radial artery 130) using a tissue (tissue of wrist 140) adjacent to the blood vessel (radial artery 130; Fig. 3; ¶ 0075), the device comprising: a device body (housing 310 and strap 322); a tissue movement detecting assembly (Fig. 3, including piezoelectric element 222, substrate 220, transfer member 303, etc.) positioned on or in the device body (housing 310; Fig. 3 shows the elements measuring the force against them, acting as a transducer), the tissue movement detecting assembly comprising a strain device (piezoelectric element 222; Fig. 3; ¶ 0076 describes how the piezoelectric element 222 acts as a strain gauge); and a contact member (transfer member 303 and back face 304) having a tissue engaging surface (interior face of back face 304) protruding beyond a surface of the device body (interior-facing surface of housing 310 and strap 322) such that when the device body (housing 310 and strap 322) is positioned adjacent to tissue (tissue of wrist 140), the contact member (303,304) compresses the tissue (wrist 140; Fig. 3 shows the wrist 140 compressed against back face 304; ¶¶s 0075, 0076), the contact member (303, 304) also having a strain inducing surface (end of transfer member 303 facing piezoelectric element 222) extended from a surface opposite to the tissue engaging surface (on the opposite side of back face 304) and adjacent to the tissue movement detecting assembly (adjacent piezoelectric element 222 of the assembly; Fig. 3; ¶ 0076, 'When the resultant force applied by the transfer member 303 to the piezo element 222 is greater than zero, as indicated in FIG. 2, the piezoelectric bending disk 222 flexes and generates a current signal that is transformed into a voltage signal'); wherein the contact member (303, 304) comprises a perimeter region (outer region of back face 304) and a central region (region around transfer member 303 in Fig. 3), where a compliance of the perimeter region differs from a compliance of the central region (the compliance of the perimeter region is indicated by the relative lack of a bend in Fig. 2 and the compliance of the central region is indicated by the bend in Fig. 2) to cause the central region (region around transfer member 303 in Fig. 3) to transmit displacement of the contact member (303, 304) to a greater degree than the perimeter region (as indicted by the bend shown in Fig. 2) such that, when the tissue engaging surface (interior face of back face 304) engages the tissue (tissue of wrist 140), displacement of tissue (tissue of wrist 140) in a radial direction relative to the tissue (tissue of wrist 140) caused by a change in a pressure in the blood vessel (radial artery 130) also displaces the tissue engaging surface (interior face of back face 304) causing displacement of the central region (region around transfer member 303 in Fig. 3) of the contact member (303,304) in the radial direction so that the strain inducing surface (end of transfer member 303 facing piezoelectric element 222) alters a strain in the strain device to produce a change in an electrical property of the strain device (Fig. 3; ¶ 0076, 'When the resultant force applied by the transfer member 303 to the piezo element 222 is greater than zero, as indicated in FIG. 2, the piezoelectric bending disk 222 flexes and generates a current signal that is transformed into a voltage signal'). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins in view of US Patent Application Publication 2017/0089782 (“Hirt”).
Regarding claim 13, Adkins teaches all the features with respect to claim 12, as outlined above. Adkins does not appear to explicitly teach wherein the deformable base comprises an elastomer (although Adkins can be said to basically teach this - elastically deformable member 220; Fig. 3 shows the elastically deformable member 220 adjacent the piezoelectric element 222; ¶ 0062, 'The piezoelectric element 102 is preferably protected by an elastomeric substrate support 104, limiting the deflection of the piezoelectric element and preventing breakage'; the elastomeric substrate support 104 and piezoelectric element 102 of Fig. 1 have the same function as the elastically deformable member 220 adjacent the piezoelectric element 222 in Fig. 3; the elastically deformable member 220 can also be elastomeric).
Hirt teaches a strain sensor being made in part from an elastomer (¶ 0002), as well as tuned based on layering with an elastomer glue (¶¶s 0033, 0040-0044, 0049, etc.), to allow the deformation that a strain gauge requires, but preventing excessive deformation (¶ 0045).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an elastomer for the elastically deformable member 220 of Adkins, as in Hirt, since it has been held to be within the ordinary skill of one in the art to select, as a matter of obvious design choice, a known material on the basis of its suitability for the intended use (Hirt: ¶¶s 0002, 0045, 0049). See In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins in view of Hirt and US Patent Application Publication 2015/0374245 (“Szilagyi”).
Regarding claim 16, Adkins teaches all the features with respect to claim 1, as outlined above. Adkins does not appear to explicitly teach wherein the tissue movement detecting transducer assembly and contact member form a primary sensor, the device further comprising a secondary sensor comprising a second contact member and a second tissue movement detecting transducer assembly, wherein the secondary sensor is spaced a distance from the primary sensor on the interior surface of the device body.
Hirt teaches using two strain sensors arranged around a wrist of a user (Fig. 1, sensors 26).
Szilagyi provides motivation for incorporating such an arrangement (two strain gauges around a circumference) into the device of the combination, by teaching that multiple strain gauges can be used to detect changes in circumference, and therefore arterial pressure pulses (¶ 0081).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the sensor arrangement of Adkins around the wrist, as shown in Hirt, as an obvious duplication of parts, for the purpose of being able to measure blood pressure/pulses in a redundant manner, thereby increasing reliability of the measurement, and for the purpose of obtaining an additional diagnostic parameter (circumference of the body member being useful in detecting e.g. swelling).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adkins in view of US Patent 2,943,486 (“Osgood”).
Regarding claims 18 and 19, Adkins teaches all the features with respect to claim 1, as outlined above. Adkins does not appear to explicitly teach wherein the strain device comprises a first strain gauge and a second strain gauge, wherein the first strain gauge is positioned on a first side of a deflectable base and wherein where the second strain gauge is positioned on a second side of a deflectable base, wherein where a fixed end of the deflectable base is coupled to an anchoring structure and a free end of the deflectable base is positioned adjacent to the strain inducing surface.
Osgood teaches a well-known strain device arrangement including two strain gauges (Fig. 3, strain gauge units 23b and 23d) arranged on opposite sides of a deflectable base (as in Fig. 3, on opposite sides of reed 17), wherein a fixed end of the deflectable base is coupled to an anchoring structure (Fig. 3, ceramic base 16) and a free end of the deflectable base is positioned adjacent a strain inducing region (in Fig. 3, the reed 17 deflects based on the air flow through tube 8, which is what induces the strain).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the strain device of the combination as in Osgood, as the simple substitution of one known strain device configuration (that of Adkins) for another (that of Osgood) with predictable results (e.g. transfer member 303 of Adkins causing deflection in the reed 17 of Osgood to generate the desired electrical signals).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adkins in view of US Patent 3,154,066 (“Grindheim”).
Regarding claim 21, Adkins teaches all the features with respect to claim 1, as outlined above. Adkins does not appear to explicitly teach wherein the device body comprises a spring biasing member configured to bias the device body against the body member to cause the contact member to at least engage tissue of the body member. 
Grindheim teaches using a spring to bias a device body against a body member (the spring element necessary to make the arrangement of Fig. 3 work - see col. 4, lines 12-14 (spring element), and col. 5, lines 62-75 (binding means, and spring like deflection to capture pulsatile flow). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a biasing member like the spring of Grindheim in Adkins to bias the device against the body member, by e.g. improving resetting of deflection to thereby detect a pulse over multiple cycles (Grindheim: col. 5, lines 62-75).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791